Citation Nr: 1728644	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  12-23 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for major depression and panic disorder. 

2. Entitlement to total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU). 

REPRESENTATION

Veteran represented by:	Michael B. Roberts, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1967 to March 1969.  He was awarded the National Defense Service Medal. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a videoconference hearing that was held in February 2017.  A copy of the hearing transcript is associated with the file.  

FINDINGS OF FACT

1. The evidence of record does not show that the Veteran's major depression and panic disorder is productive of total occupational and social impairment. 

2. The Veteran's service-connected disabilities render him unable to secure follow a substantially gainful occupation. 

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 70 percent for major depression and panic disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.130, Diagnostic Code (DC) 9411 (2016).

2. The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for a Major Depression and Panic Disorder

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016). The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126 (a) (2016). When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b) (2016).

The Veteran's psychiatric disability is currently evaluated as 70 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  Under Diagnostic Code 9411, a 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The Veteran contends that his service-connected psychiatric disability warrants a rating higher than 70 percent. 

The Veteran submitted a medical opinion from a private clinical psychologist, Dr. H.G., who worked with him periodically.  He stated that the Veteran's diagnoses were Anxiety Disorder Not Otherwise Specified (NOS) and Depressive Disorder NOS.  He noted that Anxiety Disorder NOS is a category used when patients manifest anxiety symptoms that do not fit another, more specific category.  Veteran's symptom patterns encompassed features of a Panic Disorder without Agoraphobia, including episodes of heightened anxiety which led to difficulty breathing, shakiness, increased pulse, nausea, dizziness, and weakness.  He also noted that the Veteran exhibited some patterns of generalized worry similar to persons diagnosed with Generalized Anxiety Disorder.  Similarly, Dr. H.G. noted that Depressive Disorder NOS is used when a patient's symptoms do not meet the specific criteria for a more specific diagnostic category.  He related the Veteran's depressive symptoms to his long-term experience with anxiety which appeared to have contributed to feelings of hopeless and increased irritability. 

Dr. H.G. connected the Veteran's diagnoses to his active duty military service.  He also stated that after service, the Veteran pursued work independently in construction.  The Veteran reported that he managed to cultivate a good reputation for the quality of his work, but symptoms did persist.  Dr. H.G. noted that the  Veteran's difficulties had increased severity over time and created a significant barrier with work-related activities.  See Dr. H.G.'s Correspondence. 

In May 2010, the Veteran was given a VA Examination.  There he reported that his feelings of anxiety and irritability were worsening.  He stated that he continued to receive care at the VA for anxiety, depression, and sleep disorder.  He stated that he had been married to his wife for 29 years and spent most of his life in construction jobs.  Upon further examination, the Veteran reported no suicidal or homicidal ideations, delusions, hallucinations, or a thought disorder.  He displayed some impairment in memory processing consistent with a prior diagnosis of alcohol induced dementia.  The examiner found that the Veteran was capable of all activities of daily living.  The examiner noted evidence of anxiety, depressed mood, sleep disorder, and impaired impulse control which he managed by avoidance and isolation.  He found that the Veteran had reduced reliability and productivity due to these signs and symptoms.  The Veteran's Global Assessment of Functioning (GAF) score was 55, indicative of a moderate level of impact on psychosocial functioning.  See May 2010 VA Examination.  

The Veteran was given another VA Examination in August 2010.  He reported symptoms of anxiety and depression, stating that they continued to worsen.  He stated that his irritability had increased to the point that he could not continue to work due to verbal altercations with others.  He detailed frequent angry outbursts at his wife.  He also discussed a marked lack of socialization with his children, stating that he often remains in his bedroom when they visit.  He stated that his concentration is poor, his ability to follow directions is limited, and he has some short term memory problems.  He discussed amotivation, and anhedonia.  The Veteran discussed having to force himself to attend to his hygiene.  He stated that he experienced daily depression and hopelessness, as well as bi-weekly panic attacks.  Upon further examination, the examiner found that the Veteran reported no hallucinations and behaved appropriately.  He had no homicidal or suicidal ideations and his impulse control was fair at the time of examination.  He was able to maintain minimum personal hygiene and did not exhibit problems with the activities of daily living. The examiner further found that while the Veteran's GAF score was 50, indicating serious impairment of occupational and social functioning, his disability did not reach the level of total impairment.  See August 2010 VA Examination.   

At an August 2011 VA Examination, the Veteran again reported worsening anxiety and depression.  He appeared anxious, hopeless, depressed, fearful, and dysphoric. The examiner noted that he was easily distracted and seemed to have a short attention span.  He exhibited deficits in attention and concentration.  He was aware of his inability to function in multiple areas.  He had no delusions or hallucinations; he understood the outcome of his behavior.  The Veteran did not report having any homicidal thoughts, but did state that he had some suicidal ideations.  The examiner found that the Veteran exhibited fair impulse control, the ability to maintain his personal hygiene, and no problems with the activities of daily living. His remote, recent, and immediate memory was moderately impaired.  The Veteran stated that his mood was depressed most of the time which led to his pervasive isolation.  However, he stated that he sometimes enjoyed going to church or playing with his grandchild.  The examiner found that the Veteran exhibited significant impairment in multiple areas of functioning but noted that he did not exhibit total impairment as he had the ability to maintain a minimum level of functioning.  For example, while he had some pattern of difficulty with attention, concentration, and memory, he was still able to meet minimum daily demands such as self-care.  She also found that Veteran could see significant improvement with counseling, managing his depressive symptoms and anxiety in order to attain an improved quality of life.  See August 2011 VA Examination.  
  
VA Treatment Records show continued treatment for symptoms related to the Veteran's condition including depressive symptoms, anxiety, insomnia, and limited motivation.  In November 2012, the Veteran was seen for his sleep related symptoms.  At that examination, his depressive symptoms were noted as stable.  He was reported to be alert and fully oriented with coherent speech and appropriate affect.  He reported no delusions, hallucinations, or suicidal or homicidal ideations.  His insight and judgment were noted to be fair.  See November 2012 VA Treatment Record.  The Veteran was seen again in August 2014 for his mood disorder.  The examiner noted that he had a euthymic mood.  His affect was full and appropriate.  The Veteran returned for treatment in April 2015 stating that he had increased symptoms of depression, hopelessness, worthlessness, and low energy.  See April 2015 VA Treatment Record.  No changes were noted at that time.  Subsequent treatment records did not show additional symptoms or changes in the frequency or severity of symptoms. 

The Board finds that the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his PTSD warrants the current 70 percent rating.  The Board notes that the Veteran suffers severe impairment to both his social and occupational life because of his symptoms, including depression, anxiety, irritability, difficulty establishing and maintaining relationships, difficulty understanding complex commands, memory loss, and mildly impaired judgment.  The Veteran's GAF scores have been indicative of moderate to serious impairments in social, occupational, or school functioning, and described the Veteran as has had significant distress in those areas.  

However, a 100 percent rating is not warranted as the Veteran's condition does not manifest in total occupational and social impairment.  In fact, the VA examiner at the August 2011 examination specifically stated that the Veteran does not have total impairment as he is still able to maintain daily functioning, meeting the minimum daily demands of self-care. While the Veteran reported self-isolation due to his depression and anxiety, there is no evidence of a gross inability to interact with the public as he still attends church services and will occasionally spend time playing with his grandchild.  He does not exhibit persistent delusions or hallucinations or grossly inappropriate behavior.  The Veteran is still able to maintain an independent lifestyle and has shown that he is cognizant of the effects of his disability.  Therefore, the Board finds that the Veteran's disability picture does not more nearly approximate total occupational and social impairment.  

TDIU

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances. 38 C.F.R. § 4.16 (a), (b) (2016).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a) (2016). For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16 (a) (2016).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator. See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). Although VA must give full consideration, per 38 C.F.R. § 4.15 (2016), to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a) (2016); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86   (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

In this case, the Veteran has advanced being unable to secure (obtain) or maintain (follow) substantially gainful employment due to service-connected disabilities. After a review of all the evidence, lay and medical, the Board finds that entitlement to TDIU is warranted.

The Veteran is currently service-connected for major depression and panic disorder (rated at 70 percent disabling), tinnitus (rated at 10 percent disabling) and bilateral hearing loss (rated at 0 percent disabling).  His combined schedular rating is 70 percent disabling, which satisfies the schedular criteria for individual unemployability. 

The record shows that the Veteran completed high school and worked for over twenty years in construction.  He reports that he stopped working in this business when he became too disabled to work due to his service-connected disabilities, specifically his major depression and panic disorder.  The Veteran also self-reported losing other jobs, including a later position as a driver for Meals on Wheels, due to his irritability, difficulty interacting with others, and panic attacks, all symptoms associated with his service-connected major depression and panic disorder.  See February 2017 Hearing Transcript.  

The Board is aware, however, that the crucial question is not whether the Veteran is actually unemployed but whether he is capable of performing the physical and mental acts required by employment. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In addition, the Board must consider the Veteran's educational and work history when determining employability. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's Social Security Administration (SSA) records indicate that he was determined disabled beginning in February 2007 due to his major depression.  See SSA Records.  Although not binding on the Board, it is probative evidence in favor of the Veteran.  

VA examiners noted his depression and irritability, as well as his progressing memory loss and difficulty following commands have impaired his ability to function in either a physical or sedentary working environments.  See VA Examinations.  In fact, at his most recent VA examination, the examiner noted that the Veteran evidenced a number of cognitive distortions that possibly indicated ongoing deficits in judgment.  She also found that he exhibited a number of ongoing deficits in attention, concentration, and memory.  See August 2011 VA Examination.  A correspondence from a private psychologist who treated the Veteran stated that the Veteran's difficulties had increased severity over time and created a significant barrier with work-related activities.  See Dr. H.G.'s Correspondence.  

Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014). 

Here, the Board finds that the aforementioned evidence is sufficient to place the relevant evidence, at a minimum, in a state of equipoise as to whether the Veteran is precluded from securing and following substantially gainful employment, due to the effects of his service-connected disabilities.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a TDIU is warranted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute]."). 









ORDER

Entitlement to a rating in excess of 70 percent for major depression and panic disorder is denied.

Entitlement to total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) is granted. 


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


